         Case 2:19-cv-11897-JTM-DMD Document 1 Filed 07/26/19 Page 1 of 8



                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

 DAN BUNKERING (AMERICA) INC.,

          Plaintiff,

 v.                                                              Case No.:

 EPIC ARAPAHO in rem                                             Section:
 EPIC DIVING & MARINE SERVICES
 LLC in personam
 EPIC COMPANIES, LLC in personam,

          Defendant.



                                      VERIFIED COMPLAINT


         NOW INTO COURT, through undersigned counsel, comes Plaintiff, Dan Bunkering

(America) Inc. (“Plaintiff” or “Dan Bunkering”) who files this Verified Complaint against

defendants, EPIC ARAPAHO, her engines, freight, tackle, appurtenances, apparel, etc., in rem,

Epic Diving & Marine Services, LLC in personam, and Epic Companies, LLC in personam,

seeking a warrant of maritime arrest pursuant to Rule C of the Supplemental Rules for Certain

Admiralty and Maritime Claims, as well as damages for amounts owed for breach of contract.


         Plaintiff respectfully represents upon information and belief as follows:


                                         JURISDICTION


      1. This is an admiralty and maritime claim within this Court’s admiralty jurisdiction pursuant

         to 28 U.S.C. § 1333, Supplemental Rules C for Certain Admiralty and Maritime Claims,

         Federal Rule of Civil Procedure 9(h), and the supplemental jurisdiction of this Court

         pursuant to U.S.C. § 1367.


                                                    1
   Case 2:19-cv-11897-JTM-DMD Document 1 Filed 07/26/19 Page 2 of 8



                                         PARTIES


2. Plaintiff Dan Bunkering (America) Inc. (“Dan Bunkering”) is a Texas corporation with its

   principal place of business in Texas and was, and is, a supplier of bunkers and diesel fuel

   to vessels.

3. Defendant EPIC ARAPAHO is a U.S. flagged vessel, bearing IMO No. 8757958. The

   EPIC ARAPAHO is now, or will be during the pendency of process hereunder, within this

   Judicial District and within the jurisdiction of this Honorable Court, and upon information

   and belief, is or will be moored in Houma, Louisiana.

4. Upon information and belief, defendant Epic Diving & Marine Services, LLC (“EDMS”)

   is a Delaware corporation, not registered to do business in Louisiana. Upon information

   and belief, EDMS is the owner of the EPIC ARAPAHO.

5. Defendant Epic Companies, LLC (“Epic”) is a foreign limited liability company, not

   registered to do business in Louisiana. Upon information and belief, Epic was at all relevant

   times the charterer of the EPIC ARAPAHO.


                                           FACTS


(a) Overview

6. Dan Bunkering is in the business of supplying bunkers and diesel fuel to vessels.

7. The diesel was provided pursuant to Dan Bunkering’s Standard Terms and Conditions of

   Sale, dated December 1, 2017, a copy of which is attached as Exhibit 1.

8. Insofar as is relevant, Dan Bunkering’s Standard Terms and Conditions of Sale provide:

       •   Section 5.3:

   If any sum due pursuant to any Contract is not paid within the agreed time or if contrary to
   the provisions herein payment is withheld or set-off for any reason the Buyer shall pay

                                              2
Case 2:19-cv-11897-JTM-DMD Document 1 Filed 07/26/19 Page 3 of 8



compensation to the Seller of 20% (twenty per cent) of the outstanding amount. Such
compensation is a reasonable pre-estimate of the Seller’s loss, considering the additional
management time incurred in dealing with late payment, the loss of opportunity to reinvest
the missing funds and currency exchange fluctuations. This late payment compensation is
payable in addition to the Price and accrued interest.

    •   Section 5.4
Subject to Clause 5.5 payment of the Price shall be due immediately upon delivery of the
Products or in all other cases immediately upon an invoice being issued.

    •   Section 5.5
The Seller may grant credit deferring payment beyond the period stated in clause 5.4, in
which case the credit period shall be stated on the Order Confirmation. The granting of
credit is in the Seller’s discretion and the Seller may withdraw credit at any time and
demand immediate payment if the Seller has reason to alter its assessment of the credit
risk. Withdrawal of credit shall be by written notice, and Seller need not provide reasons…


    •   Section 5.7
Without prejudice to any other rights or remedies available to the Seller the Buyer shall
pay interest to the Seller at the rate of 2% (two per cent) per month (compounded monthly
for each month, or part thereof,) on all balances that remain unpaid from the date that they
were due or, upon the withdrawal of credit, became due for payment. The Seller may issue
interest notes which shall be binding as to the amount of interest due. The Buyer’s
obligation to pay interest is not conditional upon interest notes being issued.

    •   Section 5.9
If the Seller incurs any costs in relation to attempts to collect any overdue sums the Buyer
shall indemnify the Seller for those costs and shall pay the same upon first demand. Such
costs include but not limited to attestation and translation costs, fees of third party debt
collection agencies, lawyer’s fees and communication/postal costs.

    •   Section 13 Lien
13.1 It is agreed and acknowledged that a lien over the Vessel is created for the price of
the Products supplied together with any interest accrued. The Buyer, if not the Owner of
the Vessel, hereby expressly warrants that they have full authority of the
Agents/Traders/Owners/Managers/Operators/Charterers to pledge the Vessel in favour of
the Seller and that they have given notice of the provisions of this Contract to them. The
Seller shall not be bound by any attempt by any person to restrict, limit or prohibit its lien(s)
attaching to a Vessel.
13.2 The laws of the United States, including but not limited to the Commercial
Instruments and Maritime Lien Act, shall always apply with respect to the existence of a
maritime lien, regardless of the country in which the Seller takes legal action. The Seller

                                             3
   Case 2:19-cv-11897-JTM-DMD Document 1 Filed 07/26/19 Page 4 of 8



   shall be entitled to assert its rights of lien or attachment or other rights, whether in law, in
   equity, or otherwise, in any jurisdiction where the Vessel may be found.

(b) The First Invoice

9. On or about February 13, 2019, pursuant to Dan Bunkering’s Standard Terms and

   Conditions of Sale, Dan Bunkering supplied the EPIC ARAPAHO with diesel.

10. This supply of diesel to the EPIC AR APAHO         was     memorialized      in   an    Order

   Confirmation, also dated February 13, 2019. Pursuant to the Order Confirmation, payment

   was due “90 days from date of delivery.” A copy of the Order Confirmation is attached as

   Exhibit 2.

11. On or about February 28, 2019, Dan Bunkering issued an invoice (Invoice No. 63073) for

   the diesel in the amount of $58,750 addressed to “M/V EPIC ARAPAHO and/or master

   and/or owners and/or charterers and/or managers and/or operators and/or Epic Companies,

   LLC.” A copy of the invoice is attached as Exhibit 3.

12. Payment for this invoice was due on May 14, 2019. No payment has been made by the

   EPIC ARAPAHO, EDMS, or Epic and the invoice is now outstanding with invoice

   accruing.

(c) The Second Invoices

13. On or about March 16, 2019, pursuant to Dan Bunkering’s Standard Terms and Conditions

   of Sale, Dan Bunkering supplied the EPIC ARAPAHO with diesel.

14. This supply of diesel to the EPIC AR APAHO         was     memorialized      in   an    Order

   Confirmation, dated March 15, 2019. Pursuant to the Order Confirmation, payment was

   due “90 days from date of delivery.” A copy of the Order Confirmation is attached as

   Exhibit 4.




                                                4
   Case 2:19-cv-11897-JTM-DMD Document 1 Filed 07/26/19 Page 5 of 8



15. On or about March 19, 2019, Dan Bunkering issued an invoice (Invoice No. 63361) for the

   diesel in the amount of $15,927.28 addressed to “M/V EPIC ARAPAHO and/or master

   and/or owners and/or charterers and/or managers and/or operators and/or Epic Companies,

   LLC” A copy of the invoice is attached as Exhibit 5.

16. Payment for this invoice was due on May 15, 2019. No payment has been made by the

   EPIC ARAPAHO, EDMS, or Epic and the invoice is now outstanding with interest

   accruing.

(d) Interest and Liquidated Damages

17. Pursuant to Section 5.7 of Dan Bunkering’s Standard Terms and Conditions of Sale, Dan

   Bunkering is entitled to interest at a rate of 2% per month on the first invoice. As of July

   18, 2019, $2,307.03 in interest is payable.

18. Pursuant to Section 5.3 of Dan Bunkering’s Standard Terms and Conditions of Sale, Dan

   Bunkering is entitled to recover 20% of the total outstanding amount of both invoices.


                                     RULE C ARREST


19. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs 1 through

   18 and incorporates those allegations herein.

20. Defendants’ failure to pay the amounts owed to Dan Bunkering for the necessaries supplied

   to the EPIC ARAPAHO on orders of persons authorized to procure necessaries on behalf

   of the Vessel give rise to maritime liens under the Commercial Instruments and Maritime

   Liens Act, 46 U.S.C. § 31301 et seq. in favor of Dan Bunkering in the amount of

   $76,984.32.

21. The claims of Dan Bunkering total $76,984.32, plus 2% interest, pre and post judgment

   interest, disbursements, costs, and reasonable attorneys’ fees. Dan Bunkering is also

                                                 5
   Case 2:19-cv-11897-JTM-DMD Document 1 Filed 07/26/19 Page 6 of 8



   entitled to 20% of the amount outstanding. Dan Bunkering respectfully requests that the

   Court enter judgment on this amount.

22. It is common in Rule C arrest cases for the security (for the applicable costs, fees, interest,

   etc.) to be set at one and a half times the fairly stated claim and, therefore, Plaintiffs seek

   an Order of Arrest in the amount of $115,476.48. See Supplemental Rule E (5) (permitting

   substitute security up to twice the amount of the Plaintiff’s fairly stated claim to cover

   interest, costs, fees, etc.).

23. Pursuant to local rules, Plaintiff agrees to hold harmless and indemnify the U.S. Marshal

   and all of his deputies from any and all liability as a result of arresting the EPIC ARAPAHO

   as well as any other property of the Defendants within the District.


   WHEREFORE, Dan Bunkering prays for the following relief:


   A. That this Verified Complaint be deemed good and sufficient;

   B. Process according to the rules and practices of this Court in causes of admiralty and

       maritime jurisdiction, particularly Rule C of the Supplemental Rues for Admiralty and

       Maritime Claims of the Federal Rules of Civil Procedure, may issue against the EPIC

       ARAPAHO her engines, freight, tackle, appurtenances, apparel, etc. and other property

       aboard said vessel and appurtenances thereto., in rem.

   C. After due proceedings, there be judgment rendered in favor of Dan Bunkering

       (America) Inc. and against the EPIC ARAPAHO her engines, freight, tackle,

       appurtenances, apparel, etc. and other property aboard said vessel and appurtenances,

       in rem, and against Epic Diving & Marine Services, and LLC, Epic Companies, LLC,

       and that the EPIC ARAPAHO be condemned and sold to satisfy the judgment to be



                                                6
Case 2:19-cv-11897-JTM-DMD Document 1 Filed 07/26/19 Page 7 of 8



   entered in favor of Dan Bunkering (America) Inc. in the full amount of its claims,

   together with interest, costs, and attorneys’ fees, as set forth above.

D. That this Court issue a warrant of arrest of all property of Epic Diving & Marine

   Services, LLC, and Epic Companies, LLC, aboard the EPIC ARAPAHO.




                                                      Respectfully submitted,



                                                      ADAM AND REESE LLP

                                                      /s/ L. Cole Callihan
                                                      Matthew Guy (#31182)
                                                      L. Cole Callihan (#33756)
                                                      701 Poydras Street, Suite 4500
                                                      New Orleans, Louisiana, 70139
                                                      Tel: (504) 581-3234
                                                      Fax: (504) 584-9503
                                                      Email: matthew.guy@arlaw.com
                                                              cole.calihan@arlaw.com
                                                      Counsel for Dan Bunkering
                                                      (America) Inc.




                                            7
Case 2:19-cv-11897-JTM-DMD Document 1 Filed 07/26/19 Page 8 of 8
